           Case 3:20-cv-00516-VAB Document 92 Filed 11/10/20 Page 1 of 5




                        IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF CONNECTICUT


    OLIVER LUCK,                                  :     CASE NO. 3:20-cv-00516-VAB
                                                  :
                        Plaintiff,                :
                                                  :
    v.                                            :
                                                  :
    VINCENT K. MCMAHON,                           :
                                                  :
                        Defendant.                      November 10, 2020
                                                  :


               DEFENDANT VINCENT K. McMAHON’S CONSOLIDATED
               RESPONSE TO PLAINTIFF’S MOTION TO LIFT THE STAY
                    AND MOTION TO AMEND THE COMPLAINT

         Defendant Vincent K. McMahon (“McMahon”) respectfully submits this consolidated

response to Plaintiff Oliver Luck’s (“Luck”) Motion to Lift the Stay and Motion to Amend the

Complaint. McMahon does not oppose the relief sought by Luck’s Motion to Lift the Stay and

Motion to Amend the Complaint, but the timing of when the stay is lifted and leave is granted to

amend the complaint and serve Alpha Entertainment LLC (“Alpha”) should be briefly delayed

until the bankruptcy court approves the arrangements for Alpha’s engagement of counsel in this

action.1

                                        BACKGROUND

         This action is presently stayed pursuant to the Court’s June 26, 2020 Ruling and Order on

Motion for Prejudgment Remedy and Motion for Disclosure of Assets. (“June 26 Order,” Doc.

79.) In its June 26 Order, the Court agreed with McMahon that “[t]o prevail against Mr.

McMahon as a guarantor, Mr. Luck . . . would have to establish that Alpha still had an obligation


1
 In not opposing Luck’s Motion to Amend the Complaint, McMahon does not waive any defenses to the
merits of the claims asserted in the proposed amended complaint.

                                                 1
           Case 3:20-cv-00516-VAB Document 92 Filed 11/10/20 Page 2 of 5




to him and breached that obligation under the Employment Contract.” (Doc. 79 at 13.) Thus,

the Court found that Alpha was a necessary party “because the issue of whether Alpha validly

terminated Mr. Luck for cause under the Employment Contract, to which the Guaranty applies,

must be resolved.” (Id. at 14). The Court further found that Alpha was indispensable because “a

party to a contract at issue is the paradigm of an indispensable party” and Alpha “is a separate

legal entity with possible differing defenses and counterclaims from Mr. McMahon as

guarantor.” (Id. at 15 (internal quotations and citations omitted).) In light of the automatic stay

of judicial proceedings as a result of Alpha’s pending bankruptcy in the U.S. Bankruptcy Court

for the District of Delaware (the “Bankruptcy Court”), this Court “stay[ed] the case until Alpha

can be joined as an indispensable party, pending the resolution of the bankruptcy proceedings.”

(Id. at 17.)

        Following the filing of a motion for relief from the automatic bankruptcy stay by Luck

and an agreement between Alpha and Luck regarding that motion, on August 7, 2020, the

Bankruptcy Court entered an Agreed Order permitting the automatic stay to be lifted to allow

Luck to join Alpha as a defendant in this action. Pursuant to the Agreed Order, the Bankruptcy

Court ordered the automatic stay to be lifted as of the earlier of October 31, 2020 or sixty days

after the closing date of Alpha’s asset sale. Based on the closing date of Alpha’s asset sale on

August 21, 2020, the automatic stay was lifted as of October 20, 2020 to allow Luck to join

Alpha in this action. That same day, Luck filed the Motion to Lift the Stay and Motion to

Amend the Complaint. The Motion to Lift the Stay asks the Court to lift the stay in this action

under the Court’s June 26 Order, while the Motion to Amend the Complaint seeks leave to

summon Alpha into this action and to serve it with the proposed amended complaint attached to

Luck’s Motion.



                                                 2
          Case 3:20-cv-00516-VAB Document 92 Filed 11/10/20 Page 3 of 5




                                           ARGUMENT

       As noted at the outset, McMahon does not oppose the relief sought by Luck’s Motion to

Lift the Stay and Motion to Amend the Complaint. However, the timing of when the stay is

lifted and leave is granted to amend the complaint and serve Alpha should be briefly delayed.

The Court’s June 26 Order “stay[ed] the case until Alpha can be joined as an indispensable party,

pending the resolution of the bankruptcy proceedings.” (Doc. 79 at 17 (emphasis added).)

There are still proceedings that must be resolved in the Bankruptcy Court to enable Alpha to

finalize arrangements for its representation in this action.

       Specifically, on October 27, 2020, Alpha filed a Motion in the Bankruptcy Court seeking

approval of a stipulation (the “Stipulation”) among Alpha, the Official Committee of Unsecured

Creditors of Alpha, and McMahon. (See Exhibit A.) As described in the Motion, Alpha

determined that its active participation in this action through, among other things, the

engagement of separate counsel would be a drain on Alpha’s limited resources and divert

Alpha’s attention away from pursuing confirmation of its Chapter 11 Plan in the Bankruptcy

Court. (See id. at 6.) Accordingly, the Stipulation provides that McMahon will pay for Alpha to

defend Luck’s claims against it and for Alpha to prosecute its counterclaims against Luck in

exchange for the consideration specified in the Stipulation. (See id. at Exhibit 1.) Per the

Stipulation, and if approved by the Bankruptcy Court, McMahon agreed to pay 67% of any

recovery on Alpha’s counterclaims to the estate of Alpha for the benefit of its creditors. Alpha

represented to the Bankruptcy Court that its “approval of the Stipulation is in the best interests of

the Debtor, its estate, and its creditors.” (Id. at 8.) Any objections to the Stipulation are to be

filed by November 10, 2020, with a hearing to obtain Bankruptcy Court approval for Alpha’s

Motion scheduled for November 17, 2020. (See id. at 1.)



                                                  3
          Case 3:20-cv-00516-VAB Document 92 Filed 11/10/20 Page 4 of 5




       The defense of Luck’s claims against Alpha and the prosecution of Alpha’s

counterclaims in this action cannot proceed unless and until the Bankruptcy Court approves the

Stipulation. This could create the possibility of a timing conflict because once this Court lifts the

stay in this action and Alpha is served with Luck’s proposed amended complaint, Alpha will be

under a 21-day deadline by which to answer the amended complaint and assert all available

counterclaims. See Fed. R. Civ. P. 12(a) & 13(a). To avoid any potential timing conflict and to

afford reasonable time to respond to Luck’s allegations and draft counterclaims on Alpha’s

behalf, we request that the Court briefly delay granting Luck’s Motions until the parties notify

this Court that the Bankruptcy Court has approved the Stipulation. Given the approximately

seven months that have elapsed since Luck filed this lawsuit in April 2020, Luck will not be

prejudiced by the negligible additional delay necessary to enable the Bankruptcy Court to

approve the Stipulation so that Alpha’s rights can be fully protected in this action.

                                         CONCLUSION

       For all of the foregoing reasons, the Court should briefly delay lifting the stay in this

action and granting leave for Luck to summon Alpha into this action and serve it with the

proposed amended complaint until the parties notify the Court that the Stipulation has been

approved by the Bankruptcy Court at or following the hearing scheduled for November 17, 2020.


                                                     DEFENDANT VINCENT K. MCMAHON

                                                     By: /s/ Jerry S. McDevitt
                                                     Jerry S. McDevitt (pro hac vice)
                                                     Curtis B. Krasik (pro hac vice)
                                                     K&L GATES LLP
                                                     K&L Gates Center
                                                     210 Sixth Avenue
                                                     Pittsburgh, PA 15222
                                                     Phone: (412) 355-6500
                                                     Fax: (412) 355-6501


                                                 4
          Case 3:20-cv-00516-VAB Document 92 Filed 11/10/20 Page 5 of 5




                                                     Email: jerry.mcdevitt@klgates.com
                                                     Email: curtis.krasik@klgates.com


                                                     Jeffrey P. Mueller (ct27870)
                                                     DAY PITNEY LLP
                                                     242 Trumbull Street
                                                     Hartford, CT 06103
                                                     Phone: (860) 275-0100
                                                     Fax: (860) 275-0343
                                                     Email: jmueller@daypitney.com




                               CERTIFICATION OF SERVICE

        I hereby certify that on November 10, 2020, a copy of the foregoing was filed
electronically and served on anyone unable to accept electronic filing. Notice of this filing will
be sent by email to all parties by operation of the Court’s electronic filing system, or by mail to
anyone unable to accept electronic filing as indicated on the Notice of Electronic Filing. Parties
may access this filing through the Court’s CM/ECF system.




                                                      /s/ Jeffrey P. Mueller




                                                 5
